DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 14 November 2022. Examiner acknowledges the withdrawal of claims 9-15. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-8 and 16-20) in the reply filed on 14 November 2022 is acknowledged.  The traversal is on the ground(s) that group II is almost identical to group I, as the Applicant considers the Examiner’s argument that claim 9 “can be practiced by a generic needle with a sleeve and any type of stopper, pad, blocker, or an equivalent thereof” to be incorrect, as the Applicant asserts that claim 9 specifically requires the “flared stabilizer”, which is deployed by retraction of the sleeve, and not just any type of stopper, pad, blocker, or an equivalent thereof.  This is not found persuasive because the flared stabilizer has no defined structure in the method of claim 9 as opposed to the apparatuses of claims 1 and 16, such that the lack of a specific structure of the flared stabilizer in claim 9 leaves the flared stabilizer more open to interpretation which in turn would support the original reasoning of any generic needle with any kind of stopper being capable of performing the claimed method.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16 and those dependent therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 16 recites the limitation “expose a plurality of flared tines which physically contact an outer wall surface of a lymph node”, which is considered to positively recite a human organism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, 19, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 19 recite the limitation “wherein the lymphatic puncture needle is inserted 3- 5mm into the lymph node”, wherein this limitation is considered to be a method step in an apparatus claim, thus rendering the claim indefinite (MPEP 2173.05(p)). For examination purposes, examiner has interpreted the claim to refer to the device of claim 1, wherein the lymphatic puncture needle is configured to project 3-5mm past the distal end of the flared stabilizer.
Claim 16 recites the limitation “expose a plurality of flared tines which physically contact an outer wall surface of a lymph node”, wherein this limitation is considered to be a method step in an apparatus claim, thus rendering the claim indefinite (MPEP 2173.05(p)). For examination purposes, examiner has interpreted the claim to refer to the system of claim 16, wherein the flared stabilizer is operably deployed by retraction of the sleeve towards its proximal portion to expose a plurality of flared tines.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US-20080058650-A1).

Regarding claim 1, Saadat teaches
A device for puncturing a lymph node, comprising:
a sleeve having a proximal portion and a distal portion and a lumen extending between the proximal and distal portions (deployment catheter or sheath 14 (Saadat, Paragraph [0082], Figure 1B));
an engagement catheter disposed within the lumen of the sleeve and having a proximal end and a distal end and a lumen extending between the proximal and distal ends (a deployment catheter 16 which may be translated independently of deployment catheter or sheath 14 (Saadat, Paragraph [0082], Figure 1B));
a flared stabilizer disposed at the distal end of the engagement catheter and flaring away from a center longitudinal axis of the engagement catheter, wherein the flared stabilizer is operably deployed by retraction of the sleeve toward its proximal portion (FIG. 7C shows an imaging hood 12 having one or more tubular support members 86, e.g., four support members 86 as shown (Saadat, Paragraph [0098], Figure 7C)); and 
a lymphatics puncture needle disposed within the lumen of the engagement catheter and operable to puncture a lymph node (As shown in FIG. 27, deployment catheter 320 may have imaging hood 322, as described above, and fluid delivery lumen 324 and imaging lumen 326. In this variation, a therapeutic tool such as needle 328 may be delivered through fluid delivery lumen 324 or in another working lumen and advanced through open area 332 for treating the tissue which is visualized (Saadat, Paragraph [0133], Figure 27)).

Regarding claim 2, Saadat teaches
The device of claim 1, wherein the flared stabilizer further comprises a plurality of flared tines extending outwardly from a center longitudinal axis of the flared stabilizer on the engagement catheter (FIG. 7C shows an imaging hood 12 having one or more tubular support members 86, e.g., four support members 86 as shown (Saadat, Paragraph [0098], Figure 7C)).

Regarding claim 3, Saadat teaches
The device of claim 2, wherein the plurality of flared tines comprises four axially cut tines (FIG. 7C shows an imaging hood 12 having one or more tubular support members 86, e.g., four support members 86 as shown (Saadat, Paragraph [0098], Figure 7C); wherein the limitation claiming that the tines are axially cut is considered to be a product-by-process limitation, wherein claiming that the tines are cut fails to add any specific structure to the tines, such that Saadat is considered to read on the structure of the tines (MPEP 2113(I)).

Regarding claim 16, Saadat teaches
		A system for puncturing a lymph node, comprising:
a sleeve having a proximal portion and a distal portion and a lumen extending between the proximal and distal portions (deployment catheter or sheath 14 (Saadat, Paragraph [0082], Figure 1B));
an engagement catheter disposed within the lumen of the sleeve and having a proximal end and a distal end and a lumen extending between the proximal and distal ends (a deployment catheter 16 which may be translated independently of deployment catheter or sheath 14 (Saadat, Paragraph [0082], Figure 1B));
a flared stabilizer disposed at the distal end of the engagement catheter and flaring away from a center longitudinal axis of the engagement catheter (FIG. 7C shows an imaging hood 12 having one or more tubular support members 86, e.g., four support members 86 as shown (Saadat, Paragraph [0098], Figure 7C)); and 
a lymphatics puncture needle disposed within the lumen of the engagement catheter and operable to puncture a lymph node (As shown in FIG. 27, deployment catheter 320 may have imaging hood 322, as described above, and fluid delivery lumen 324 and imaging lumen 326. In this variation, a therapeutic tool such as needle 328 may be delivered through fluid delivery lumen 324 or in another working lumen and advanced through open area 332 for treating the tissue which is visualized (Saadat, Paragraph [0133], Figure 27)); and 
wherein the flared stabilizer is operably deployed by retraction of the sleeve toward its proximal portion to expose a plurality of flared tines which physically contact an outer wall surface of a lymph node to stop further advancement of the lymphatics needle to prevent over-perforation of the lymph node (FIG. 7C shows an imaging hood 12 having one or more tubular support members 86, e.g., four support members 86 as shown (Saadat, Paragraph [0098], Figure 7C)).

Regarding claim 17, Saadat teaches
The system of claim 16, wherein the plurality of flared tines comprises four axially cut tines (FIG. 7C shows an imaging hood 12 having one or more tubular support members 86, e.g., four support members 86 as shown (Saadat, Paragraph [0098], Figure 7C); wherein the limitation claiming that the tines are axially cut is considered to be a product-by-process limitation, wherein claiming that the tines are cut fails to add any specific structure to the tines, such that Saadat is considered to read on the structure of the tines (MPEP 2113(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat.

Regarding claim 4, Saadat teaches
	The device of claim 2.

However, Saadat fails to explicitly disclose wherein the plurality of flared tines comprises tines extending 1-3mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the plurality of flared tines comprises tines extending 1-3mm as a matter of design choice as the applicant has not placed any criticality on the length of the tines (the specification fails to mention the length of the tines with any criticality), wherein Saadat does show that the tines would have a length (Figure 7C), such that the length would be arbitrary as one would size the tines based on the size of the body lumen being measured.

Regarding claim 18, Saadat teaches
		The system of claim 16.

However, Saadat fails to explicitly disclose wherein the plurality of flared tines comprises tines extending 1-3mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Saadat so as to incorporate that the plurality of flared tines comprises tines extending 1-3mm as a matter of design choice as the applicant has not placed any criticality on the length of the tines (the specification fails to mention the length of the tines with any criticality), wherein Saadat does show that the tines would have a length (Figure 7C), such that the length would be arbitrary as one would size the tines based on the size of the body lumen being measured.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Kunis (US-20150258270-A1) and Murphy (US-20140199275-A1).

Regarding claim 5, Saadat teaches
The device of claim 1.

However, while Saadat discloses that the needle may be used for drug delivery (Saadat, Paragraph [0133]), Saadat fails to explicitly disclose that the needle is a lymphatics needle for performing a biopsy. Kunis discloses a needle system, wherein a needle use for drug delivery may also be used for a biopsy (A lumen within the needle or other tissue-penetrating element may be appropriately-sized to allow some of the septal or other tissue to be pulled into the lumen, e.g., for additional fixation, drug delivery, a procedure, a biopsy, or the like (Kunis, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the needle of Saadat may also be used for biopsies as Kunis renders obvious selecting the needle to be capable of both drug delivery and biopsy (Kunis, Paragraph [0093]).

However, the combination fails to disclose wherein the lymphatics needle comprises a 23-25G distal to 21-22G proximal needle. Murphy discloses that a gauge of a needle for performing a lymph node biopsy may be within the range of 18G to 27G (The diameter of the inner lumen or the gauge of the needle is sufficiently wide to allow ingress and egress of cells with minimal damage and/or shearing to the cells and sufficiently narrow to minimize or reduce trauma and/or damage to the skin and tissues pierced by the needle. In various embodiments, the needle has a gauge in the range of about 27 to 18 (based on the standard Stubs scale), for example, a gauge of 27, 26, 25, 24, 23, 22, 21, 20, 19 or 18 (Murphy, Paragraph [0082]); Similarly sized samples of tissue were taken from over 65 locations including…lymph nodes (Murphy, Paragraph [0105])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the lymphatics needle comprises a 23-25G distal to 21-22G proximal needle so as to allow for sufficient width to allow for the ingress or egress of cells with minimal damage and/or shearing to the cells and sufficiently narrow to minimize or reduce trauma and/or damage to the skin and tissues pierced by the needle (Murphy, Paragraph [0082]).

Claim(s) 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaat in view of Kunis and Ganeshalingam (Nodal Staging, attached).

Regarding claim 6, Saadat teaches 
The device of claim 1.

However, while Saadat discloses that the needle may be used for drug delivery (Saadat, Paragraph [0133]), Saadat fails to explicitly disclose that the needle is a lymphatics needle for performing a biopsy. Kunis discloses a needle system, wherein a needle use for drug delivery may also be used for a biopsy (A lumen within the needle or other tissue-penetrating element may be appropriately-sized to allow some of the septal or other tissue to be pulled into the lumen, e.g., for additional fixation, drug delivery, a procedure, a biopsy, or the like (Kunis, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the needle of Saadat may also be used for biopsies as Kunis renders obvious selecting the needle to be capable of both drug delivery and biopsy (Kunis, Paragraph [0093]).

However, while Figure 7C of Saadat depicts that the flared stabilizer is in contact with a tissue, wherein a needle may then be inserted into the tissue, but Sadaat fails to explicitly disclose how far the needle may be inserted, before the flared stabilizer may come into contact with the tissue, Saadat fails to disclose wherein the lymphatic puncture needle is inserted 3- 5mm into the lymph node before the flared stabilizer contacts an outer wall surface of the lymph node, preventing over-perforation of the lymph node (wherein based on the corresponding 112(b) rejection above, the claim is considered to merely disclose that the lymphatic puncture needle is configured to project 3-5mm past the distal end of the flared stabilizer). Ganeshalingam discloses that pathological lymph nodes are typically larger than 5 mm (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat in view of Kunis so as to incorporate that the lymphatic puncture needle is configured to project 3-5mm past the distal end of the flared stabilizer as taught by Ganeshalingam as pathological lymph nodes are typically larger than 5 mm, such that a puncture depth between 3-5 mm would allow for puncture without over-perforation to allow for the biopsy of a pathological lymph node (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).

Regarding claim 7, Saadat teaches
	The device of claim 1.

However, while Saadat discloses that the needle may be used for drug delivery (Saadat, Paragraph [0133]), Saadat fails to explicitly disclose that the needle is a lymphatics needle for performing a biopsy. Kunis discloses a needle system, wherein a needle use for drug delivery may also be used for a biopsy (A lumen within the needle or other tissue-penetrating element may be appropriately-sized to allow some of the septal or other tissue to be pulled into the lumen, e.g., for additional fixation, drug delivery, a procedure, a biopsy, or the like (Kunis, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the needle of Saadat may also be used for biopsies as Kunis renders obvious selecting the needle to be capable of both drug delivery and biopsy (Kunis, Paragraph [0093]).

However, while Figure 7C of Saadat depicts that the flared stabilizer is in contact with a tissue, wherein a needle may then be inserted into the tissue, but Sadaat fails to explicitly disclose how far the needle may be inserted, before the flared stabilizer may come into contact with the tissue, Saadat fails to disclose wherein the lymphatics puncture needle has a length of 3-5mm, distal to the flared stabilizer. Ganeshalingam discloses that pathological lymph nodes are typically larger than 5 mm (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat in view of Kunis so as to incorporate that the lymphatics puncture needle has a length of 3-5mm, distal to the flared stabilizer as taught by Ganeshalingam as pathological lymph nodes are typically larger than 5 mm, such that a puncture depth between 3-5 mm would allow for puncture without over-perforation to allow for the biopsy of a pathological lymph node (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).

Regarding claim 19, Saadat teaches
	The system of claim 16.

However, while Saadat discloses that the needle may be used for drug delivery (Saadat, Paragraph [0133]), Saadat fails to explicitly disclose that the needle is a lymphatics needle for performing a biopsy. Kunis discloses a needle system, wherein a needle use for drug delivery may also be used for a biopsy (A lumen within the needle or other tissue-penetrating element may be appropriately-sized to allow some of the septal or other tissue to be pulled into the lumen, e.g., for additional fixation, drug delivery, a procedure, a biopsy, or the like (Kunis, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the needle of Saadat may also be used for biopsies as Kunis renders obvious selecting the needle to be capable of both drug delivery and biopsy (Kunis, Paragraph [0093]).

However, while Figure 7C of Saadat depicts that the flared stabilizer is in contact with a tissue, wherein a needle may then be inserted into the tissue, but Sadaat fails to explicitly disclose how far the needle may be inserted, before the flared stabilizer may come into contact with the tissue, Saadat fails to disclose wherein the lymphatic puncture needle is inserted 3- 5mm into the lymph node before the flared stabilizer contacts an outer wall surface of the lymph node, preventing over-perforation of the lymph node (wherein based on the corresponding 112(b) rejection above, the claim is considered to merely disclose that the lymphatic puncture needle is configured to project 3-5mm past the distal end of the flared stabilizer). Ganeshalingam discloses that pathological lymph nodes are typically larger than 5 mm (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Saadat in view of Kunis so as to incorporate that the lymphatic puncture needle is configured to project 3-5mm past the distal end of the flared stabilizer as taught by Ganeshalingam as pathological lymph nodes are typically larger than 5 mm, such that a puncture depth between 3-5 mm would allow for puncture without over-perforation to allow for the biopsy of a pathological lymph node (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).

Regarding claim 20, Saadat teaches
		The system of claim 16.

However, while Saadat discloses that the needle may be used for drug delivery (Saadat, Paragraph [0133]), Saadat fails to explicitly disclose that the needle is a lymphatics needle for performing a biopsy. Kunis discloses a needle system, wherein a needle use for drug delivery may also be used for a biopsy (A lumen within the needle or other tissue-penetrating element may be appropriately-sized to allow some of the septal or other tissue to be pulled into the lumen, e.g., for additional fixation, drug delivery, a procedure, a biopsy, or the like (Kunis, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the needle of Saadat may also be used for biopsies as Kunis renders obvious selecting the needle to be capable of both drug delivery and biopsy (Kunis, Paragraph [0093]).

However, while Figure 7C of Saadat depicts that the flared stabilizer is in contact with a tissue, wherein a needle may then be inserted into the tissue, but Sadaat fails to explicitly disclose how far the needle may be inserted, before the flared stabilizer may come into contact with the tissue, Saadat fails to disclose wherein the lymphatics puncture needle has a length of 3-5mm, distal to the flared stabilizer. Ganeshalingam discloses that pathological lymph nodes are typically larger than 5 mm (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Saadat in view of Kunis so as to incorporate that the lymphatics puncture needle has a length of 3-5mm, distal to the flared stabilizer as taught by Ganeshalingam as pathological lymph nodes are typically larger than 5 mm, such that a puncture depth between 3-5 mm would allow for puncture without over-perforation to allow for the biopsy of a pathological lymph node (Lymph nodes measuring more than 1cm in the short axis diameter are considered malignant. However, the size threshold does vary with anatomic site and underlying tumour type; e.g. in rectal cancer, lymph nodes larger than 5mm are regarded as pathological (Ganeshalingam, Page 105, Paragraph 1); In the abdomen, the upper limit of the short axis diameter of normal nodes varies from 6 to 10 mm. For example the upper limit of a normal retrocrural node is 6 mm, a retroperitoneal node is 10 mm and 8–10 mm for nodes in the pelvis (Ganeshalingam, Page 106, Paragraph 3)).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaat in view of Kunis and Bergin (Echogenic Polymer Coating: Does It Improve Needle Visualization in Sonographically Guided Biopsy?, attached).

Regarding claim 8, Saadat teaches
The device of claim 1.

However, while Saadat discloses that the needle may be used for drug delivery (Saadat, Paragraph [0133]), Saadat fails to explicitly disclose that the needle is a lymphatics needle for performing a biopsy. Kunis discloses a needle system, wherein a needle use for drug delivery may also be used for a biopsy (A lumen within the needle or other tissue-penetrating element may be appropriately-sized to allow some of the septal or other tissue to be pulled into the lumen, e.g., for additional fixation, drug delivery, a procedure, a biopsy, or the like (Kunis, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat so as to incorporate that the needle of Saadat may also be used for biopsies as Kunis renders obvious selecting the needle to be capable of both drug delivery and biopsy (Kunis, Paragraph [0093]).

However, Saadat fails to explicitly disclose wherein the lymphatics puncture needle is coated with a material to aid in ultrasound visualization. Bergin discloses coating a needle with a material to aid in ultrasound (STS Biopolymers has produced a polymer coating, approved by the United States Food and Drug Administration, that can be applied to the surface of needles and other devices such as catheters. In this study, we found that the polymer-coated needle shaft and tip were better visualized by the operator than those of the standard needle (Bergin, Page 1189, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat in view of Kunis so as to incorporate that the lymphatics puncture needle is coated with a material to aid in ultrasound visualization as taught by Bergin so as to better aid in the visualization of the needle by an operator during an ultrasound guided biopsy (Bergin, Page 1189, Paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 December 2022